DETAILED ACTION
First Office Action with respect to claims 1, 3-10, 32, 34-41, 63 and 64.  Claims 1 and 32 are independent. This application is a 371 of application PCT/SN2017/51289 filed on 12/18/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2018/0026708 A1
Priest, Lee
01-2018
US-2017/0029107 A1
Emami et al. 
02-2017
US-2016/0363929 A1
Clark et al.
12-2016
US-2012/0221175 A1
Spinelli, Charles B.
08-2012


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63 and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 63 is claiming a computer program with instructions. Even though the instructions may be executed by a processor the program itself 
Examiner recommends creating a single independent claim for a computer program product comprising non-transitory computer-readable medium that stores a program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 32, 34-40, 63 and 64 are rejected under 35 U.S.C. 103 as being un-patentable over Clark (2016/0363929) in view of Enami (2017/0029107).



Clark teaches - A data communication system for unmanned aerial vehicles includes communication links comprising a low-throughput capacity communication link and a high-throughput capacity communication link. The data communication system allows constant communication between the base station and the unmanned aerial vehicles to send and receive low volume, operation-critical data, such as commands or on-going flight path changes. (Abstract)  The unmanned aerial vehicle can use an opportunistic dual link communication system to maintain at least one low-throughput communication link and a high-throughput link, which can be intermittently established during the flight. [0018] The aerial vehicle communication link between the base station and one of the unmanned aerial vehicles can be implemented with a combination of at least two distinct communication links. [0022] The unmanned aerial vehicle can be in communication with the base station using the low-throughput communication link to send and/or receive mission-critical instructions, operation-critical information, and emergency commands. [0034-0036] The unmanned aerial vehicle may send large volume data, such as aerial images or videos, sensor data, high rate telemetry, detailed 
Before the effective filing date of the claimed invention one of ordinary skill in the art would have understood the Clark system to incorporate known techniques for the UVA and base station to work out the instructions/command for maintaining and/or re-establishing both links.
Clark doesn’t explicitly teach the details of the air-interface for the communications technology described in the description such as an operation command to begin reestablishing one or both links.
In an analogous art, Enami teaches LOS and non-LOS radio links for communication between a base and an unmanned vehicle including commands to transition and/or re-establish one or both links. [0123-0126] and Figs. 11 & 12.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have merged various known techniques and systems for unmanned vehicle to base station communications. Including some of the Enami steps for communicating instructions to manage the link(s) described in both Enami and Clark would have provided a knowledge base for developers/operators of such systems. The modification of Clark with Enami would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.



Regarding claim 4, Clark discloses establishing a new network connection between the wireless device and the wireless communication network. (unmanned aerial vehicle  may continuously attempt to establish a high-throughput communication link while keeping a low-throughput communication link established) [0018, 0022, 0037]

Regarding claim 5, Clark discloses utilising a second data connection between the unmanned vehicle and the wireless communications network to communicate with the wireless communications network via the D2D connection. (communication links) [0018, 0022, 0037]

Regarding claim 6, Clark discloses the wireless functionality comprises a positioning system functionality. (telemetry data such as the current position of the unmanned aerial vehicle may be sent to the base station) [0038-0039, 0044]

Regarding claim 7, Clark discloses receiving positioning information from the unmanned vehicle, and utilising the positioning information to determine a location of the wireless device. (The same principal could be implemented on the unmanned aerial vehicle as well, with a directional antenna that is configured based on the direction from the unmanned aerial vehicle to the base station based on their known/estimated positions.) [0038-0039]

Regarding claim 8, Clark discloses rebooting, resetting or reconfiguring the wireless device. (This information can be used at the base station to configure a directional antenna used for the high throughput capacity link.  As another alternative, instead of receiving position information from the unmanned aerial vehicle as digital data over the low throughput capacity link, directional receiving antennas for the low throughput capacity link may determine the current direction from the base station 102 to the unmanned aerial vehicle when packets are sent from the unmanned aerial vehicle to the base station) [0037-0039]

Regarding claim 9, Clark teaches and/or suggests responsive to establishing the D2D wireless connection, exchanging diagnosis certificates with the unmanned vehicle; and transmitting information relating to the wireless device to the unmanned vehicle over the D2D wireless connection. (sending/receiving data regarding the status and activities of the unmanned aerial vehicle during the flight such as velocity, position, attitude, temperature, and rotor speeds.  Such data may be collected to retain records or logs of flight activity and perform diagnostics - detailed status or diagnostics information collected or generated by the unmanned aerial vehicle.) [0018, 0037]

Regarding claim 32, the analysis used for claim 1 applies as the claims contain similar features. Also see Clark wireless device (102) and unmanned vehicle (105). [0022, 0043, 0048, 0050] and Figs. 3 & 4)
Regarding claim 34, the analysis used for claim 3 applies.
Regarding claim 35, the analysis used for claim 4 applies.

Regarding claim 37, the analysis used for claim 6 applies.
Regarding claim 38, the analysis used for claim 7 applies.
Regarding claim 39, the analysis used for claim 8 applies.
Regarding claim 40, the analysis used for claim 9 applies.

Regarding claims 63 and 64, the analysis used for claim 1 applies as the claims contain similar features. Also see Clark at [0044, 0059].

Claims 10 and 41 are rejected under 35 U.S.C. 103 as being un-patentable over Clark (2016/0363929) in view of Enami (2017/0029107) and further in view of Priest (2018/0026708).
Regarding claim 10, Clark with Enami doesn’t expressly disclose transmitting a command to the unmanned vehicle to transmit the information to a rescue centre for determining, based on the information, a root cause of the failure of the wireless functionality and/or a recommended re-establishment operation for re-establishing the wireless functionality.
Clark teaches continuously evaluating the radio links and recommend various methods to reestablish one or both of the links. [0018, 0022, 0037] and Figs. 3 & 4.
In an analogous art, Priest systems and methods for UAV switchover including redirecting in the case of emergency or failure. Abstract, paragraphs [0194-0197] and Figs. & 30.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered techniques and systems for unmanned vehicle to base station communications, especially for communication failure(s) requiring network switchover as well as handling emergency situations. The Clark/Enami system would have 

Note:   Spinelli, cited but relied upon, teaches determining that alternate communications are required for a UAV to instruct the UAV to take action(s) in the event of communication(s) failure. [0019-0022]   

Regarding claim 41, the analysis used for claim 10 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2016/0225264 A1
Taveira, Michael F.
08-2016
US-2016/0140851 A1
Levy et al.
05-2016
US-8,908,573 B1
Wang et al. 
12-2014


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an 
/WILLIAM NEALON/Primary Examiner, Art Unit 2643